BURGESS, Justice,
concurring.
I concur in the result, but analyze point of error number one differently. It is true that appellant testified before the grand jury that no one had offered him any inducement concerning the Orange County offense. But even the Orange County Attorney’s investigator testified Nations had been told by Louisiana authorities if he cooperated with Orange County on the murder investigation, then the Louisiana charge would not be pursued. The investigator further acknowledged that the Louisiana charges could and probably would be reinstated if Nations failed to cooperate. Thus, there was some inducement for Nations’ grand jury statement. Therefore, I would hold the grand jury statement was not voluntary and its introduction error. It was, however, not reversible error. The grand jury statement was not inculpatory, other than placing Nations at the scene. It was, in fact, exculpatory. In his statement, Nations names Darrel Craig as the murderer and expresses dismay and remorse concerning the death of Jason Broussard. It was Nations’ admissions to third parties that provided most of the in-culpatory evidence. In light of this, the introduction of the grand jury testimony was harmless. Consequently, I reach the same result, but for different reasons.